
	

114 HR 95 IH: Protecting Employees and Retirees in Municipal Bankruptcies Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 95
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Conyers (for himself, Mr. Cohen, Ms. Jackson Lee, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 9 of title 11 of the United States Code to improve protections for employees and
			 retirees in municipal bankruptcies.
	
	
		1.Short titleThis Act may be cited as the Protecting Employees and Retirees in Municipal Bankruptcies Act of 2015.
		2.Determination of Municipality Eligibility to be a debtor Under Chapter 9 of title 11 of the United
			 States Code
			(a)RequirementsSection 109(c) of title 11, United States Code, is amended—
				(1)in paragraph (5)—
					(A)in subparagraph (B) by inserting (but with respect to creditors who are employees or retirees of such entity, the term good faith shall have the same meaning as such term has in the National Labor Relations Act) after creditors the first place it appears,
					(B)in subparagraph (C) by striking impracticable and inserting impossible, and
					(C)in subparagraph (D) by striking the period at the end and inserting a semicolon, and
					(2)by adding at the end the following:
					
						and establishes by clear and convincing evidence that it satisfies the requirements of this
			 subsection..
				(b)Repeal of limitation on authority To issue stay pending appealThe first sentence of section 921(e) of title 11, United States Code, is amended by striking ; nor and all that follows through appeal.
			(c)Direct immediate appeal to court of appealsSection 158(d) of title 28, United States Code, is amended by adding at the end the following:
				
					(3)The appropriate court of appeals shall have jurisdiction of an appeal of a determination made by a
			 bankruptcy court under section 109(c) of title 11 that an entity is
			 eligible to be a debtor under chapter 9 of title 11 and shall consider and
			 determine such appeal on an expedited basis. Such appeal shall be a direct
			 appeal to be reviewed and heard de novo on the merits. The doctrine of
			 equitable mootness shall not apply to appeals under this paragraph..
			3.Protecting Employees and RetireesSection 943 of title 11, United States Code, is amended—
			(1)in subsection (b)—
				(A)in paragraph (6) by striking and at the end,
				(B)by redesignating paragraph (7) as paragraph (8), and
				(C)by inserting after paragraph (6) the following:
					
						(7)in a case in which the plan modifies a collective bargaining agreement, or modifies a retiree
			 benefit, including an accrued pension, retiree health, or other retirement
			 benefit otherwise protected by State or municipal law, or a retiree
			 benefit as defined in section 1114(a), in any manner otherwise prohibited
			 by nonbankruptcy law, the authorized representative of the employees
			 covered by such agreement, or the authorized representative of individuals
			 receiving the retiree benefits, as the case may be, agrees to the plan;
			 and, and
				(2)by adding at the end the following:
				
					(c)
						(1)For purposes of this section, and except as provided in paragraphs (2) and (3), the authorized
			 representative of those individuals receiving any retiree benefit covered
			 by any collective bargaining agreement shall be the labor organization
			 that is signatory to such agreement unless such organization no longer
			 represents active employees in the bargaining unit the retirees belonged
			 to when they were active employees. In such case, the labor organization
			 that currently represents active employees in that bargaining unit shall
			 be the authorized representative of such individuals.
						(2)Paragraph (1) shall not apply if—
							(A)such labor organization elects not to serve as the authorized representative of such individuals;
			 or
							(B)the court, upon a motion by a party in interest, after notice and hearing, determines that
			 different representation of such individuals is appropriate.
							(3)In a case in which the labor organization referred to in paragraph (2) elects not to serve as the
			 authorized representative of those individuals receiving any retiree
			 benefits covered by any collective bargaining agreement to which that
			 labor organization is signatory, or in a case where the court, pursuant to
			 paragraph (2) finds different representation of such individuals
			 appropriate, the court, upon a motion by a party in interest, and after
			 notice and a hearing, shall order the United States trustee to appoint a
			 committee of retired employees if the debtor seeks to modify or not pay
			 the retiree benefits or if the court otherwise determines that it is
			 appropriate, from among such individuals, to serve as the authorized
			 representative of such individuals under this section. The party
			 requesting such relief has the burden of proof.
						(d)For retired employees not covered by a collective bargaining agreement, the court, upon a motion by
			 a party in interest, and after notice and a hearing, shall issue an order
			 requiring the United States trustee to appoint a committee of retired
			 employees if the debtor seeks to modify or not pay the retiree benefits,
			 or if the court otherwise determines that it is appropriate, to serve as
			 the authorized representative under this section of such employees. Such
			 party has the burden of proof with respect to such motion.
					(e)To comply with an order issued under subsection (c)(3) or (d), notwithstanding any other provision
			 of this chapter, the United States trustee shall appoint, on a
			 proportional basis per capita based on organization membership,
			 individuals chosen from among members of organizations that represent the
			 retirees with respect to whom such order is entered.
					(f)Members of a committee appointed under subsection (c)(3) or (d) may not recommend modification of
			 any right to a retiree benefit unless not less than 2/3 of such members vote in support of such recommendation..
			
